                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF PUERTO RICO

    JOSÉ RUCABADO-RODRIGUEZ,

         Plaintiff,

                     v.                             Civil No. 21-1088 (FAB)
    AMERICAN AIRLINES, INC.,

         Defendant.


                              MEMORANDUM AND ORDER 1
BESOSA, District Judge.
        Plaintiff José Rucabado-Rodriguez filed his complaint in the

Commonwealth court on January 22, 2021.                   (Docket No. 1 at p. 1.)

Defendant American Airlines removed the case to this Court on

February 25, 2021.          (Docket No. 1.)         Defendant’s answer was filed

on April 5, 2021.          (Docket No. 6.)          Pending before the Court is

plaintiff’s Memorandum in Support of Demand for Jury Trial filed

on May 27, 2021.          (Docket No. 13.)       Defendant opposed plaintiff’s

request, asserting that plaintiff waived his right to a jury trial

by    failing   to    serve    his      demand   within    fourteen   days   of   the

defendant’s     answer,       as   is    required    by   Federal   Rule   of   Civil

Procedure 38(b) (“Rule 38(b)”).                  (Docket No. 14.)          Defendant

further argues that “Plaintiff’s demand is nothing more than mere

inadvertence and/or inexcusable neglect and thus does not justify




1 Sarah Roman, a second-year student at Northwestern University School of Law,
assisted in the preparation of this Memorandum and Order.
Civil No. 21-1088 (FAB)                                           2


granting Plaintiff’s request for jury trial.”   (Docket No. 14 at

p. 1.)

    The question here is whether the Court should order a jury

trial upon plaintiff’s motion when no demand was made timely.   For

the reasons discussed below, the Court answers that question in

the negative and DENIES plaintiff’s request for a jury trial.

                             DISCUSSION

    Rule 38(b) provides that “a party may demand a jury trial by:

(1) serving the other parties with a written demand . . . no later

than 14 days after the last pleading directed to the issue is

served.”    Fed. R. Civ. P. 38(b).   “A party waives a jury trial

unless its demand is properly served and filed.”   Fed. R. Civ. P.

38(d).     Rule 38(b) establishes guidelines for a timely demand,

but, Federal Rule of Civil Procedure 39(b) (“Rule 39(b)”) affords

the district court discretion in ordering that the case be tried

by jury, even when no motion is filed timely.      Fed. R. Civ. P.

39(b).

    By the express terms of the rule, the granting of a jury trial

pursuant to Rule 39(b) is a matter solely within the court’s

discretion. See Algarín-Torres v. Univ. of Puerto Rico, 126 F.R.D.

8, 9 (D.P.R. 1989) (Cerezo, J.); Rivera Rosa v. Citibank, N.A.,

549 F. Supp. 2d 155, 157 (D.P.R. 2007) (Besosa, J.).        “[T]he

discretion under Rule 39(b) is very broad and . . . the case would
Civil No. 21-1088 (FAB)                                          3


be very rare indeed where a district court abused its discretion

in denying or granting a Rule 39(b) motion.”   Rowlett v. Anheuser–

Busch, Inc., 832 F.2d 194, 200 (1st Cir. 1987), abrogated on other

grounds by Iacobucci v. Boulter, 193 F.3d 14 (1st Cir. 1999); see

also Moores v. Greenberg, 834 F.2d 1105, 1109 (1st Cir. 1987);

Jenouri v. WAPA-TV, 747 F.Supp. 118, 121 (D.P.R. 1990) (Gierbolini,

J.); 9 Wright & Miller, Federal Practice and Procedure § 2334 (3d

ed.) (explaining that “the appellate courts ordinarily will not

intervene or overturn the action taken by the trial judge” on a

Rule 39(b) motion).

     The First Circuit Court of Appeals has held that district

courts have wide discretion and can consider various factors.    T

G Plastics Trading Co. v. Toray Plastics (Am.), Inc., 775 F.3d 31,

36 (1st Cir. 2014) (citing that a Rule 39(b) inquiry is a highly

fact-specific endeavor).   Some factors include: (1) whether the

case involves issues which are best tried to a jury; (2) whether

granting the motion would result in a disruption of the court's

schedule or that of the adverse party; (3) the degree of prejudice

to the adverse party; (4) the length of the delay in having

requested a jury trial; and (5) the reason for the movant's

tardiness in requesting a jury trial. Id.

     In this case, plaintiff’s only reason for tardiness was the

plaintiff’s attorney’s inadvertence due to working remotely and

not having access to her assistant.    (Docket No. 13 at pg. 2.)
Civil No. 21-1088 (FAB)                                                       4


When considering the five factors, plaintiff’s employment law

claims are not of a nature that they are uniquely determinable by

jury.    See Davis v. Bath Iron Works, Corp., 966 F.2d 1440, 1 (1st

Cir. 1992) (holding that a bench trial was appropriate in a

wrongful termination case).          Defendant alleges it will suffer

prejudice   due    to   obvious   expenses,   trial   considerations,       and

schedule changes.       (Docket No. 14 at pg. 4.)          Plaintiff was five

weeks late in their request, and most importantly, did not give a

valid reason for tardiness. In this case, plaintiff is represented

by an able and experienced federal litigator.              In the discretion

of this Court, remote working and lack of access to an assistant

is not a valid reason for the movant’s tardiness.            It is also worth

noting   that     without   defendant’s   removal     to    this   Court,   the

Commonwealth of Puerto Rico, where plaintiff filed his complaint,

does not provide jury trials in civil cases.                  See Stewart v.

Tupperware Corp., 356 F.3d 335, 339 (1st Cir. 2004); IRR Gas

Station Corp. v. Puma Energy Caribe, LLC, 442 F. Supp. 3d 461, 461

(D.P.R. 2020).

     Finally, it should be “stress[ed], though, that a party takes

a considerable risk in delaying the making of a jury demand.”                 T

G Plastics, 775 F.3d at 36; see Pastula v. Lane Constr. Corp., No.

05-133, 2006 U.S. Dist. LEXIS 6948, at *8 (D. Me. February 23,

2006) (holding that without other compelling factors, attorney

inadvertence should not be excused); Montañez-Báez v. Puerto Rico
Civil No. 21-1088 (FAB)                                           5


Ports Auth., 509 F. Supp. 2d 152, 155 (D.P.R. 2007) (Casellas,

J.)(denying untimely motion because waiver “carries with it the

consequence that Plaintiffs have waived their right” and attorney

inadvertence was inexcusable).   Simply put, plaintiff had a time

limit for requesting a jury trial and he failed to abide by it.

    Accordingly, considering the factors discussed above, this

Court declines to order a trial jury requested after the deadline

established by Rule 38(b).

                             CONCLUSION

    For the foregoing reasons, the Court DENIES plaintiff’s

demand for jury trial. (Docket No. 13.)

    IT IS SO ORDERED.

    San Juan, Puerto Rico, June 24, 2021.

                                   s/ Francisco A. Besosa
                                   FRANCISCO A. BESOSA
                                   UNITED STATES DISTRICT JUDGE
